Citation Nr: 9922117	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.  This appeal arises from a November 1996 
rating decision of the Baltimore, Maryland, regional office 
(RO) which determined that the veteran had failed to submit 
new and material evidence to reopen a claim for service 
connection for a lung disorder.  The notice of disagreement 
was received in January 1997.  The statement of the case was 
issued in February 1997.  The veteran's substantive appeal 
was received in September 1997.

On a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received in September 1997, the veteran indicated that he 
wished to appear for a personal hearing before a member of 
the Board of Veterans' Appeals (Board) at the RO (travel 
board).  The veteran also signed an attached form 
acknowledging that travel board hearings were rarely 
conducted at the Baltimore RO, and that, in lieu of said 
hearing, he would appear before a hearing officer at the RO.  
Hearings before the RO in November 1997 and May 1998 were 
subsequently canceled at the veteran's request.  Thereafter, 
the hearing officer declined further jurisdiction in June 
1998 after finding that the veteran had been unwilling and/or 
unable to report for his scheduled hearings.  The matter was 
forwarded to the Board where the veteran was scheduled for a 
personal hearing in Washington, D.C., on March 11, 1999.  The 
veteran failed to report for this hearing.

The Board further notes that the veteran may have raised a 
claim for service connection for a lung disability due to 
exposure to herbicide agents.  Notably, in a statement 
received in January 1997, the veteran asserted that his lungs 
were healthy prior to his service in Vietnam, and that he 
served in an area that was sprayed heavily with chemicals.  
The veteran's claim of entitlement to service connection for 
a lung disorder as secondary to exposure to herbicide agents, 
if one was made, is not inextricably intertwined with the 
current appeal.  The issue is therefore referred to the RO 
for appropriate development.  This should include contacting 
the veteran and ascertaining whether he is seeking 
entitlement to service connection for a lung disorder as 
secondary to exposure to herbicide agents.  In this regard, 
the RO is reminded that the review of such a claim should be 
made on a de novo basis and without consideration of new and 
material evidence.  See Spencer v. Brown, 
4 Vet. App. 283 (1993) (when a regulation creates a new basis 
of entitlement to benefits, as through liberalization of the 
requirements for entitlement to benefits, an applicant's 
claim of entitlement under such regulation is separate and 
distinct from a claim previously and finally denied). 

REMAND

The veteran alleges that he suffers from multiple lung 
problems to include emphysema and asthma, and that those 
problems are the direct result of a tuberculosis infection 
that had its onset during his military service.  He argues 
that service connection for a lung disorder is therefore 
warranted.  The Board finds that this claim needs to be 
remanded to the RO for further development.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under § 5103(a) to 
assist a claimant in filing a claim pertains to relevant 
evidence which may exist or could be obtained).  The 
obligation created under § 5103(a) also applies when a 
veteran files a request to reopen his or her claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The duty to assist the 
veteran in the development of a claim includes the duty to 
request information which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  See also Counts v. 
Brown, 6 Vet. App. 473 (1994).

In the present case, at the time he filed a claim for service 
connection for tuberculosis in October 1995, the veteran 
submitted several completed copies of the VA Form 21-4142 
(Authorization for Release of Information).  He gave the VA 
permission to obtain his records of treatment from Drs. Leon 
Woods, Rose Marie Gustilo, and Orrin Palmer.  In that regard, 
the claims folder does not include any records from any of 
these physicians.  A search of the folder also fails to 
reveal that any of those records were ever requested.  As he 
did not report when treatment from these physicians was 
rendered, any existing treatment records immediately 
following the veteran's discharge from service would have 
high probative value as 

to the current issue on appeal.  The Board finds that a 
remand is necessary to provide the RO the opportunity to 
obtain all relevant medical records as to this claim.  

The Board recognizes that the RO asked the veteran in 
February 1996, July 1996, and September 1996 to submit 
evidence showing treatment for tuberculosis since discharge, 
and that the veteran did not reply to those requests.  
However, the copies of the VA Form 21-4142 noted above had 
already been submitted by the veteran in October 1995.

The Board further observes that the veteran reported 
receiving treatment for tuberculosis through the Loch Raven 
VA Medical Center (VAMC) in 1980.  There is no evidence that 
the RO attempted to obtain the veteran's medical records from 
this facility.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992). 

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his claimed lung disorder 
since discharge.  After securing the 
necessary release(s), the RO should 
obtain these records.  This should 
include specific requests for treatment 
records from Dr. Leon Wood; Dr. Rose 
Marie Gustilo; and Dr. Orrin Palmer.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Loch Raven VAMC or any other 
identified VA facility since his 
discharge.  Once obtained, all records 
must be associated with the claims 
folder.

3.  The RO should also contact the 
veteran to clarify whether he still 
desires a field hearing at the RO.  If 
appropriate, the RO should schedule such 
a hearing.

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  In doing so, the RO is reminded 
that it must abide by the recent holding 
in Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Specifically, the United 
States Court of Appeals for the Federal 
Circuit concluded that the standard of 
determining whether there was a 
"reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome" of a prior 
determination was inconsistent with the 
language of section 38 C.F.R. § 3.156.

If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen a claim for a lung 
disorder.  The SSOC should fully comply 
with the provisions of 38 U.S.C.A 
§ 7105(d)(1).  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of whether new and material 
evidence has been submitted to reopen the 
claim based on this criteria.  If new and 
material evidence is determined to have 
been submitted, the old and new evidence 
should be considered in accordance with 
the provisions of 38 U.S.C.A. § 7261(a).  
The reasons for the determination made in 
this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional medical 
evidence and to afford due process to the veteran.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


